Exhibit 10.2 SECOND AMENDMENT AGREEMENT THIS SECOND AMENDMENT AGREEMENT , dated effective as of October 9, 2015 (this “Second Amendment Agreement ”), is by and among Speed Commerce, Inc., a Minnesota corporation (“ Parent ”), Navarre Distribution Services, Inc., a Minnesota limited liability company, Navarre Distribution Services, ULC, a British Columbia unlimited liability company, Navarre Online Fulfillment Services, Inc., a Minnesota corporation, Navarre Digital Services, Inc., a Minnesota corporation, Navarre Logistical Services, Inc., a Minnesota corporation, Encore Software, Inc., a Minnesota corporation, and Viva Media, Inc., a Minnesota corporation (collectively, along with Parent, “ Sellers ” and each individually a “ Seller ”); WYNIT Distribution, LLC, a New York limited liability company (“
